NO. 07-10-00189-CR, 07-10-00190-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 OCTOBER 28, 2010


                        MICHAEL DON DENTON, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

          NO. 18,607-B, 18,608-B; HONORABLE JOHN B. BOARD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.



                              MEMORANDUM OPINION

      By order of October 8, 2010, we abated and remanded these cases for

proceedings in the trial court according to the direction of our order. On October 27,

2010, appellant Michael Denton filed a motion to dismiss both appeals. Appellant and

his attorney signed the motion. Tex. R. App. P. 42.2(a).


      We first dissolve the abatement and reinstate both cases. No decision of this

court on the merits of either case having been delivered to date, we grant the motion of
appellant to dismiss both cases. Accordingly, both appeals are dismissed. No motion

for rehearing will be entertained and our mandate will issue forthwith.




                                                       James T. Campbell
                                                            Justice

Do not publish.




                                            2